Appeal from order, Supreme Court, New York County, entered March 9, 1978, unanimously dismissed, with $40 costs and disbursements of this appeal to plaintiffs-respondents. Special Term’s order memorializing its rulings on questions propounded of defendant Sakow during the course of his examination before trial is not appealable. (Lee v Chemway Corp., 20 AD2d 266; Tri-State Pipe Lines v Sinclair Refining Co., 26 AD2d 285; Klein v Schneiderman, 58 AD2d 763; see 7 Weinstein-KornMiller, NY Civ Prac, par 5701.17.) Even if we were to reach the merits, we would affirm Special Term’s rulings. Plaintiff’s motion to have this appeal reached in the October Term is unanimously denied, without costs or disbursements, as academic. Concur — Kupferman, J. P., Lupiano, Fein and Sullivan, JJ.